392 U.S. 655 (1968)
HENRY
v.
LOUISIANA.
No. 932.
Supreme Court of United States.
Decided June 17, 1968.
APPEAL FROM THE SUPREME COURT OF LOUISIANA.
Thomas Barr III for appellant.
Jack P. F. Gremillion, Attorney General of Louisiana, and William P. Schuler, Second Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is granted and the judgment is reversed. Redrup v. New York, 386 U. S. 767.
MR. JUSTICE HARLAN would affirm the judgment of the state court upon the premises stated in his separate opinion in Roth v. United States, 354 U. S. 476, 496, and in his dissenting opinion in Memoirs v. Massachusetts, 383 U. S. 413, 455.